Citation Nr: 1547494	
Decision Date: 11/10/15    Archive Date: 11/13/15	

DOCKET NO.  13-00 570A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises questions as to the impact of the Veteran's service-connected psychiatric disability upon his ability to obtain and retain substantially gainful employment.

In that regard, based on the evidence of record, it would appear that the Veteran has completed four years of college, and received a Bachelor's Degree in Business.  He has occupational experience as a mechanic and as a custodian.  

Service connection is currently in effect only for a schizoaffective disorder (bipolar type), assigned a 70 percent evaluation.  Significantly, while in a May 2011 rating decision found that the Veteran was not competent to handle the disbursement of VA funds, it is unclear whether incompetency has continued to the present time.

Based on the evidence of record, the Veteran was last afforded a VA psychiatric examination for the purpose of determining the severity of his service-connected psychiatric disorder, as well as the effect of that disorder on his unemployability, in September 2011, at this point, more than four years ago.  At the time of that examination, it was noted that the Veteran was working part time, which is to say, employed, though according to the examiner, he struggled with certain mental health issues, in particular, with regard to stress in the workplace.  Significantly, since the time of that examination, the Veteran has received what might best be described as continuous treatment for his service-connected psychiatric disability.  It would also appear that the appellant has undergone chemotherapy for chronic lymphocytic leukemia, a nonservice connected disorder.

It is also notable that the appellant is receiving Social Security disability benefits solely due to a psychiatric disorder. 

In light of the aforementioned, it is unclear at this time whether the Veteran's service-connected psychiatric disability alone so adversely affects him that he is effectively precluded from participating in all forms of substantially gainful, including sedentary, employment.  Similarly unclear is whether, to the extent the Veteran has, in fact, been working, that work occurred in the context of Compensated Work Therapy and/or supported employment.  Under the circumstances, the Board is of the opinion that additional development, including a contemporaneous VA psychiatric examination and social and industrial survey, would be appropriate prior to a final adjudication of the Veteran's claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, and in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since June 2015 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact that his service-connected schizoaffective disorder alone has his ability to obtain and retain substantially gainful employment.  Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of his service-connected schizoaffective disorder, and the impact this disorder has on his employability.  In particular, the examiner must opine whether this disability alone, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.  The social worker must address what, if any, employment performed since 2011 was part of a compensated work therapy program.

3.  Following the completion of the social and industrial survey an additional VA psychiatric examination should be conducted to accurately determine the current severity of his service-connected psychiatric disability, and the impact of that disability on his ability to obtain and retain substantially gainful employment.  All appropriate testing should be performed, and all clinical findings set out in detail.  

The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the psychiatric examination, the examining psychiatrist must offer an opinion as to whether, due solely to the Veteran's service-connected schizoaffective disorder (bipolar type), when taken in conjunction with his education and occupational experience, but without regard to the Veteran's age, he is precluded from all forms of substantially gainful employment, including sedentary employment. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining psychiatrist must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ should then review all requested reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA, and the Veterans Benefits Management System, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ must then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken since July 2015.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

